DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11, and 28-45 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luis Garcia on 07/28/2022.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, has been presented to the applicant for consideration.

EXAMINER’S AMENDMENT
Please amend independent claims 1,  1, 28, and 35 as follows:
Amended claims

1. (Currently Amended) A wireless device configured to operate in at least a first operational mode and a second operational mode within an overlapping time with respect to a first cell, the wireless device comprising processing circuitry configured to: 
transition from a first radio link monitoring, RLM, state having first RLM signal quality targets to a second RLM state different from the first RLM state and having second RLM signal quality targets based at least in part on a number of detected out-of-synchronization (OOS) events within a time interval, each RLM state corresponding to at least one of the first and second operational modes, the first operational mode providing ultra-reliable and low latency communication (URLLC) services, the second operational mode providing one of evolved mobile broadband (eMBB) services and URLLC services; and operate according to the second RLM state.

11. (Currently Amended) A network node configured to communicate with a wireless device configured to operate in at least a first operational mode and a second operational mode within an overlapping time with respect to a first cell, the network node comprising processing circuitry configured to: 
determine the wireless device transitioned from a first radio link monitoring, RLM, state having first RLM signal quality targets to a second RLM state different from the first RLM state and having second RLM signal quality targets based at least in part on a number of detected out-of-synchronization (OOS) events within a time interval, each RLM state corresponding to at least one of the first and second operational modes, the first operational mode providing ultra-reliable and low latency communication (URLLC) services, the second operational mode providing one of evolved mobile broadband (eMBB) services and URLLC services; and 
schedule the wireless device according to the determined transitioning of the wireless device.

28. (Currently Amended) A method implemented in a network node configured to communicate with a wireless device configured to operate in at least a first operational mode and a second operational mode within an overlapping time with respect to a first cell, the method comprising: 
determining the wireless device transitioned from a first radio link monitoring, RLM, state having first RLM signal quality targets to a second RLM state different from the first RLM state and having second RLM signal quality targets based at least in part on a number of detected out-of-synchronization (OOS) events within a time interval, each RLM state corresponding to at least one of the first and second operational modes, the first operational mode providing ultra-reliable and low latency communication (URLLC) services, the second operational mode providing one of evolved mobile broadband (eMBB) services and URLLC services; and
scheduling the wireless device according to the determined transitioning of the wireless device.

35. (Currently Amended) A method implemented in a wireless device configured to operate in at least a first operational mode and a second operational mode within an overlapping time with respect to a first cell, the method comprising: 
transitioning from a first radio link monitoring, RLM, state having first RLM signal quality targets to a second RLM state different from the first RLM state and having second RLM signal quality targets based at least in part on a number of detected out-of-synchronization (OOS) events within a time interval, each RLM state corresponding to at least one of the first and second operational modes, the first operational mode providing ultra-reliable and low latency communication (URLLC) services, the second operational mode providing one of evolved mobile broadband (eMBB) services and URLLC services; and 
operating according to the second RLM state.

END of Amended Claims

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: 
The applicant approved the amendments proposed by the examiner. The prior art does not disclose or fairly suggest the limitation “the first operational mode providing ultra-reliable and low latency communication (URLLC) services, the second operational mode providing one of evolved mobile broadband (eMBB) services and URLLC services” in combination with the other limitations of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644